ORDER
PER CURIAM.
Movant appeals the denial of his Rule 24.035 motion without an evidentiary hearing. We affirm.
On February 22, 1985, movant pleaded guilty to tampering in the first degree and four counts of sodomy. Sentencing was on April 19, 1985. Movant received seven years’ imprisonment on the tampering in the first degree charge and eleven concurrent years’ imprisonment on each of the sodomy charges. On September 14, 1988, movant filed a pro se Rule 24.035 motion. Counsel was appointed and movant filed an amended motion. On January 3, 1989, movant’s motion was denied without an evidentiary hearing.
On appeal movant alleges the time limitation imposed by Rule 24.035 is unconstitutional and his constitutional rights were violated because he was not provided with notice of the time limitation under Rule 29.07.
Our supreme court in Day v. State, 770 S.W.2d 692, 695 [1] (Mo. banc 1989), has already considered and rejected the issues presented by movant.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would serve no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).